03-15-00095-CR

March 12, 2015

Re: D-1-DC-13-300082, State vs. Juan Leal, Jr.

Dear Mr. Kyle,

The reporter’s record in this case is due to be filed in the 3rd COA on March 23rd. I have four
sizable appellate records all due this month in either the 3rd COA or the 14th COA. Further, I will
be on vacation with my family next week for spring break. I am respectfully requesting a 30-day
extension to allow me time to complete the reporter’s record in this case.


Sincerely,
Angela Chambers
299th District Court